Citation Nr: 0207912	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right upper extremity, other than a right arm scar or scar 
residual of a gunshot wound of the right scapular area.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right scapula, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for residuals 
of a gunshot wound of the left calf, currently evaluated as 
10 percent disabling.

5.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability prior to May 18, 2000.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
February 1946 and from October 1950 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in January 1993, the RO granted 
service connection for residuals of a gunshot wound of the 
left calf, and assigned a noncompensable evaluation for this 
disability, effective April 1992.  That rating decision also 
denied an increased rating for residuals of a gunshot wound 
of the right scapular region, then evaluated as 
noncompensable.  In addition, in pertinent part, at that 
time, the RO denied service connection for a right shoulder 
disability, characterized as rotator cuff tendinitis; for a 
scar of the right arm, for chronic obstructive pulmonary 
disease; and for nasal cancer.  By rating action dated in 
June 1993, the RO, in pertinent part, granted service 
connection for scar of the right shoulder (arm).  

This case was previously before the Board in May 1996, at 
which time it was remanded for additional development of the 
record.  The issue of entitlement to service connection for 
shortness of breath with fatigue was recharacterized as 
entitlement to service connection for residuals of exposure 
to ionizing radiation.  The RO was instructed to consider 
whether any current lung disability was related to the 
veteran's use of tobacco in service.  The Board notes that it 
granted service connection for a scar of the right arm.  In a 
May 1998 rating decision, the RO granted service connection 
for nicotine dependence and for chronic obstructive pulmonary 
disease.  

By rating action dated in March 2000, the RO assigned a 10 
percent evaluation for residuals of a gunshot wound of the 
right scapular area and the same rating was also assigned for 
residuals of a gunshot wound to the left calf.  Each of these 
ratings was effective April 1992.  The veteran continues to 
disagree with the assigned evaluations.

In a rating decision dated in October 2001, the RO granted 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability, 
effective May 18, 2000.  The veteran disagreed with the 
effective date of the award, and a timely statement of the 
case was issued in November 2001.  Since the veteran's 
substantive appeal was received in April 2002, the issue of 
entitlement to an earlier effective date for an award of a 
total rating based on individual unemployability due to 
service-connected disability is properly before the Board and 
will be addressed in this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current disability of the right upper extremity 
(other than the residuals of a gunshot wound of the right 
scapular area and right arm scar) to service.

2.  The available service medical records are negative for 
complaints or findings of skin cancer of the nose.

3.  The Defense Threat Reduction Agency estimated that the 
maximum dose of ionizing radiation to which the veteran could 
have been exposed was less than one rem.

4.  Basal cell carcinoma of the nose has not been shown to be 
etiologically related to service, to include due to exposure 
to ionizing radiation in service.

5.  The residuals of the veteran's gunshot wound of the right 
scapular area are manifested by a tender scar.

6.  The residuals of the veteran's gunshot wound of the left 
calf are manifested by a tender scar.

7.  The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability on May 18, 2000.

8.  The record does not contain clinical demonstration that 
the veteran's service-connected disability status, at any 
time within the one year period prior to May 18, 2000, was 
different from that demonstrated on May 18, 2000.


CONCLUSIONS OF LAW

1.  A disability of the right upper extremity, other than a 
right arm scar or scar residual of a gunshot wound of the 
right scapular area, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(d) (2001).

2.  Residual disability due to exposure to ionizing 
radiation, to include basal cell carcinoma of the nose, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.307, 3.311 (2001); 38 C.F.R. § 3.309 (as 
amended by 67 Fed. Reg. 3612 - 3616 (January 25, 2002)).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right scapular area have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2001).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a gunshot wound of the left calf 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2001).

5.  The criteria for an earlier effective date for an award 
of a total rating based on individual unemployability due to 
service-connected disability, of May 18, 1999, have been met.  
38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the 

Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment.  
Moreover, the RO provided the veteran with several 
examinations in relation to his disabilities.  

The record discloses that various VA communications, 
including letters, rating decisions, statements of the case, 
and supplemental statements of the case, provided the veteran 
with the information and evidence necessary to substantiate 
his claims, as well as the reasons and bases, and applicable 
law, for his service connection claims, his claims for 
increased ratings for his service-connected residuals of 
gunshot wounds of the right scapular area and left calf, and 
for the effective date assigned to the award of a total 
rating for compensation purposes based on individual 
unemployability.  In addition, the RO sent the veteran a 
letter in March 2001 advising him of the passage of the VCAA 
and the evidence he needed to support his claims.  These 
notification communications were sent to the veteran's latest 
address of record and, since its appointment as the veteran's 
accredited representative, correspondence copies were mailed 
to the Oregon Department of Veterans Affairs.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

	I.  Service Connection Issues

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

A.  Service Connection for Basal Cell Carcinoma of the Nose, 
Secondary to Exposure to Ionizing Radiation 

The veteran asserts that he developed skin cancer due to his 
exposure to ionizing radiation when he served in Nagasaki 
following the detonation of the atomic bomb.

For certain chronic disabilities, such as cancer, service 
incurrence may be presumed if the disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307; 38 C.F.R. §  3.309 (as amended by 67 
Fed. Reg. 3612 - 3616 (January 25, 2002)).  Certain diseases 
are also statutorily presumed to have been incurred in 
service by radiation-exposed veterans; however, skin cancer 
is not one of those diseases.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d) (as amended y 67 Fed. Reg. 3612 - 3616 (January 
25, 2002)).  Nevertheless, if the veteran can show that he 
was a "radiation-exposed veteran" who subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term radiogenic disease includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

A private pathology report dated in January 1982 reflects a 
diagnosis of basal cell carcinoma of the skin.  It was 
indicated that the specimen was from the left side of the 
veteran's nose.  

The evidence in support of the veteran's claim consists of a 
June 1999 statement from J. R. who related that he performed 
occupation duty in Nagasaki and Omura, Japan with the 20th 
Amphibious Truck Battalion, and that the veteran had  served 
with him in both places.  In addition, the veteran testified 
at a hearing before the undersigned in January 1994 that he 
was at ground zero about three weeks after the explosion and 
that his total exposure in the area was for approximately 
three to four months.  (See January 14, 1994 hearing 
transcript, pages 34-36.)  In addition, as noted above, the 
January 1982 pathology report confirms a diagnosis of basal 
cell carcinoma of the skin.

In contrast, there is overwhelming evidence against the 
veteran's claim.  In regard to whether the evidence supports 
service connection on a direct, nonpresumptive, basis under 
38 C.F.R. § 3.303, the service medical records are negative 
for a skin disorder, to include skin cancer.  The skin was 
evaluated as normal on the separation examination in February 
1946.  The available records from the veteran's second period 
of service are likewise negative for skin cancer.

Additionally, there exists no competent medical evidence 
relating the post service skin cancer to service, on a 
nonpresumptive basis, as contemplated by 38 C.F.R. 
§ 3.303(d).  Similarly, there is no evidence that the veteran 
received medical treatment for, or a diagnosis of, a skin 
disorder within one year of separation from service.  As 
such, service connection for skin cancer is not warranted on 
a presumptive basis under 38 C.F.R. § 3.309 (as amended by 67 
Fed. Reg. 3612 - 3616 (January 25, 2002)) as there is no 
medical evidence of skin cancer to a compensable degree 
within one year of separation from service.  

The veteran's main argument, as noted above, is that his skin 
cancer is due to exposure to ionizing radiation.  In June 
1999, following a request for information from the VA, the 
Defense Threat Reduction Agency advised the VA by a letter 
dated the following month that historical records confirmed 
that the veteran was a member of the American occupation 
forces in Japan following World War II.  It is also confirmed 
that, while assigned to "A" Company, 20th Amphibious Truck 
Battalion, the veteran was present in the Nagasaki area, as 
defined by regulation, from September 26, 1945 through 
December 31, 1945.  It was further stated that a scientific 
dose reconstruction titled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-
1946, had determined the maximum possible radiation dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation (September 1945 to June 1946 for Nagasaki).  Using 
all possible "worst case" assumptions, the maximum possible 
dose any individual serviceman might have received from 
external radiation, inhalation and ingestion was less than 
one rem.  The letter further stated that this did not mean 
that any individual approached that level of exposure.  In 
fact, it was probable that the great majority of servicemen 
assigned to the Hiroshima and Nagasaki occupations forces 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tens of millirem.  

The veteran's claim was subsequently referred to the Chief 
Public Health and Environmental Hazards Officer of the VA.  
In a memorandum dated in February 2000, she noted that skin 
cancer has usually been attributed to ionizing radiation at 
high doses, e.g., several hundred rads.  She concluded that 
it was unlikely that the veteran's basal cell skin cancer 
could be attributed to ionizing radiation in service.

Based thereon, the VA Compensation and Pension Service 
director concluded that same month that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.


After a review of all the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's skin cancer is the result of 
exposure to ionizing radiation during service.  The exposure 
to ionizing radiation during service was calculated as less 
than one rem and VA's Chief Public Health and Environmental 
Hazards Officer determined that it was unlikely that the 
veteran's skin cancer is due to exposure to ionizing 
radiation in service.  The Board finds that the evidence 
against the veteran's claim is of greater probative value 
than that in favor of his claim.  

In this regard, the Board notes that 38 C.F.R. § 3.311 sets 
forth a procedure for adjudicating claims based on exposure 
to ionizing radiation.  The VA complied with that procedure 
and obtained the dose estimate and an opinion from the Under 
Secretary for Health.  There is no provision in the pertinent 
regulation for the VA to question or dispute the dose 
estimate provided by the Department of Defense.  It is noted 
that the dose estimate was prepared based on a review of his 
unit assignments.  

B.  Service Connection for a Disability of the Right Upper 
Extremity 

The veteran argues that service connection is warranted for a 
disability of the right upper extremity, other than the 
residuals of a gunshot wound to the right scapular area and 
scar of the right arm, for which service connection is 
already in effect.

The evidence supporting the veteran's claim consists of 
medical findings establishing disability of the right 
shoulder.  In this regard, the Board observes that during a 
VA examination in June 1982, there was limitation of motion 
of the right shoulder.  The diagnoses were rotator cuff 
tendinitis and gunshot wound of the "left" shoulder, with 
no loss of tissue, involving Muscle Group II.  Private 
medical records reveal that the veteran was seen in July 
1987, and the impression was old gunshot wound to the right 
shoulder with partial loss of motion and some discomfort.  
Following a VA examination of the muscles in September 1992, 
the pertinent diagnosis was shrapnel wound sustained to the 
posterior aspect of the right shoulder.  The examiner noted 
that in terms of his shoulder "motility," the veteran was 
severely compromised secondary to pain and probable 
accompanying arthritic changes.  She also stated that the 
veteran appeared to have at least some degree of proximal 
muscle weakness that might be secondary to the pain 
associated with manipulation of the shoulder and adjacent 
musculature.  

When the veteran was seen by a private physician in December 
1993, it was reported that he had had long-term right 
shoulder complaints with pain since the injuries in service.  
The impressions were right subacromial bursitis with chronic 
impingement and probable partial rotator cuff tear with loss 
of strength and motion, chronic right shoulder pain and 
status post right upper extremity bayonet wound and shrapnel 
wound.  The examiner commented that the latter two injuries 
might be contributing factors in the veteran's current right 
shoulder pain.

In contrast, there is substantial probative evidence against 
the veteran's claim.  Following an evaluation by a private 
physician in July 1987, the pertinent impression was atrophy 
of the right hand intrinsics, perhaps secondary to ulnar 
nerve entrapment at the elbow.  An electromyogram of the 
right upper extremity was recommended.  The study was 
conducted later that month and revealed no evidence of median 
or ulnar nerve compromise.  There was evidence of probable 
old C8 and/or 11 root compromise.  A private physician 
reviewed the results of the electromyogram with the veteran 
in August 1987.  It was noted that it showed weakness and 
atrophy in the right hand that probably came from the 
cervical spine level.  The examiner commented that it 
appeared that most of the tenderness and complaints were 
subacromial and he was not sure that he could directly 
connect the complaints to the war injuries.  

During a July 1992 VA examination, the veteran stated that a 
private physician advised him that his complaints concerning 
his right shoulder and arm were related to the in-service 
shrapnel injury.  Based on the examination findings, the 
diagnosis was history of bayonet wound in the right arm, with 
no apparent residuals.  The examiner opined that the right 
shoulder pain seemed to be unrelated to the bayonet injury.  

The veteran was also afforded a peripheral neuropathy 
examination by the VA in December 1992.  It was noted that 
the veteran had a history of degenerative joint disease of 
the cervical spine and surgical intervention in the cervical 
spine.  This was evidenced by a midline surgical scar.  The 
examiner concluded that the veteran had neural impairment of 
the right upper extremity but this was probably secondary to 
degenerative joint disease of the cervical spine and 
subsequent compression of the C8-T1 nerve root on the right 
and did not appear to be related to the veteran's shrapnel 
injury below the right scapula.  

In December 1992, the VA physician who conducted the 
examination of the muscles in September 1992 prepared an 
addendum to her report to address the question of whether the 
veteran's symptoms in his right shoulder were due to the 
shrapnel wound of the scapular area.  She noted that the 
veteran was a difficult historian and did not know the 
details of the extent of his injuries or the therapy 
performed at the time of the injury.  She commented that she 
could not say that the entire extent of the veteran's pain 
and loss of mobility could be unequivocally attributed to the 
shrapnel injury to the right scapula that occurred more than 
forty years earlier.  She opined that the more likely 
scenario was that the pain and loss of mobility were 
secondary to arthritic changes and that the antecedent injury 
contributed to the severity of the symptoms but could not be 
labeled as the sole cause.  

A VA examination of the joints was conducted in March 1997.  
Following the examination, the physician noted that the 
veteran had chronic muscular strain in the right shoulder 
plus some bothersome scarring.  It was also indicated that he 
had frozen shoulder syndrome, secondary to pain, aging, 
tendinitis and rotator cuff impingement.  In addition, the 
examiner noted that the veteran had a history of a bayonet 
injury to the right arm, and the continuing lateral pain was 
diagnosed as bothersome scarring.  The examiner commented 
that the continuing medial pain appeared to primarily involve 
neurologic structures.  Finally, the examiner stated that the 
veteran's peripheral problems of the right upper extremity 
were mainly in the hand and were probably neurologic.  He 
further noted that the peripheral symptoms were predominantly 
neurologic and probably were not related to the shoulder or 
upper arm injuries.  

The veteran was afforded a neurology examination by the VA in 
March 1997.  Based on the examination findings, the examiner 
concluded that it was medically unlikely that the shrapnel 
wound of the right scapular area was the etiology of the 
veteran's upper extremity weakness.  She added that it was 
medically likely that the veteran's right upper extremity 
weakness was related to cervical spine disease and that the 
cervical spine disease was unlikely to be medically related 
to the veteran's shrapnel injury.  

In June 1998, the VA physician who conducted the March 1997 
VA examination of the joints reviewed the claims folder.  He 
noted that the right scapular pain involved some scar 
discomfort, but it was mostly muscular discomfort.  He 
indicated that the pain became noticeable after the joint 
became bothersome.  He stated that the scapular symptoms were 
predominantly secondary to the joint symptoms.  He related 
that the muscular strain symptoms were not secondary to the 
scar and were not aggravated by the scar.  He further opined 
that the glenohumeral portion of the problem involved both 
shoulders and developed without any relationship to the scar. 
He would have had the shoulder joint problems even without 
the scar at the scapular area.  In his opinion, the 
glenohumeral portion of the problem was 100 percent not 
related to the scapular scar and was not secondary to the 
muscular strain at the scapula.  He opined that the joint 
symptoms were not aggravated by the scar.  He pointed out the 
scar was not even bothersome until the veteran developed the 
joint problems later in life. 

While the Board acknowledges that there is some evidence 
suggesting that the symptoms involving the veteran's right 
upper extremity might be related to service, or aggravated by 
service-connected disability, the most probative evidence 
does not support the claim.  In this regard, the Board 
observes that a number of medical reports state that the 
veteran's right shoulder symptoms are attributable to 
disability of the cervical spine, and that the joint symptoms 
were not aggravated by the service-connected scar.  It is 
significant to point out that the opinion of the VA physician 
in June 1998 was predicated on a review of the claims folder.  
This affords that opinion greater probative value than the 
evidence supporting the veteran's claim.  The Board 
concludes, therefore, that the weight of the evidence is 
against the claim for service connection for a disability of 
the right upper extremity.

	II.  Increased Rating Issues

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The January 1993 rating decision appealed was the initial 
rating granting service connection for the residuals of a 
gunshot wound of the left calf, and assigned an initial 
disability evaluation.  Therefore, relative to this 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (2001).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A.  An increased rating for residuals of a gunshot wound of 
the right scapular area

The veteran was examined by the VA in July 1992.  It was 
noted that he had a shrapnel wound in the soft tissues below 
the right shoulder.  It was reported that there was no pain 
to palpation.

On VA examination of the muscles in September 1992, there was 
a 3x2-centimeter scar at the inferolateral aspect of the 
right scapula.  The scar was very faded.  There was no 
evidence of keloid formation, adherence or herniation.  There 
was no inflammation, swelling, depression or ulceration.  It 
was also reported that there was no tenderness to palpation.  
The cosmetic effect of the scar was minimal.  The Board notes 
that the veteran was severely compromised in terms of 
shoulder mobility secondary to pain and probable accompanying 
arthritic changes.  Some muscle weakness was also noted.  

The veteran was seen by a private physician in December 1993.  
He complained of a painful right shoulder.  It was noted that 
the pain and tenderness were in the anterior subacromial area 
and increased with attempted forward flexion and abduction.  
An examination disclosed that the shoulder was not unstable.  
The pertinent impressions were right subacromial bursitis 
with chronic impingement and probable partial rotator cuff 
tear with loss of strength and motion, and chronic right 
shoulder pain.

The veteran was afforded a VA examination of the joints in 
March 1997.  It was noted that he was right-handed.  An 
examination disclosed that there was a scar in the right 
scapular area that had some bothersome tenderness.  The 
scapula area was otherwise nontender.  

The Board notes that when the veteran's claims folder was 
reviewed by a VA physician in June 1998, it was concluded 
that the veteran's right scapular pain involved some scar 
discomfort, but it was mostly muscular discomfort.  It was 
indicated that the pain became noticeable primarily after the 
joint became bothersome.  

Based on the evidence summarized above, and a review of the 
record, the Board concludes that the medical findings fail to 
support the veteran's claim for an increased rating for the 
residuals of the gunshot wound of the right scapula.  As 
noted above, symptoms of the veteran's right shoulder have 
been clinically distinguished from the scar of the right 
scapula.  While there is some tenderness associated with the 
scar, this is reflected in the 10 percent rating assigned for 
the gunshot wound residuals.  This is the maximum schedular 
evaluation that may be assigned for a scar without associated 
functional impairment.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for a 
higher rating for residuals of a gunshot wound of the right 
scapular area.  

B.  An increased rating for residuals of a gunshot wound of 
the left calf

An examination of the left leg during the course of a VA 
examination in July 1992 revealed a gunshot wound with a 
scar.  It was located in the upper third medial in the soft 
tissues of the left calf.  

On VA examination of the muscles in September 1992, three 
scars were noted on the upper lower leg.  There was no 
evidence of keloid formation, adherence or herniation.  There 
was no inflammation, swelling, depression or ulceration.  It 
was also reported that there was no tenderness to palpation.  
The examiner stated that the cosmetic effects were minimal.  

The veteran was afforded a VA examination of the joints in 
March 1997.  An examination disclosed well-healed scars 
medially.  Calf circumference was equal.  There was no 
tenderness except at the scars.  Muscle development was equal 
and satisfactory.  The scars had only mild tenderness.  The 
pertinent assessment was that the veteran had a history of 
gunshot wound at the calf.  This was well healed.  The 
continuing moderate pain in the left leg was diagnosed as 
bothersome scarring.  The examiner indicated that most of the 
veteran's pain in this area was at the foot end and that he 
had left foot and ankle pain, mainly in the arch.  He added 
that the peripheral problems at the left lower extremity 
probably did not relate to the wound sustained in service.  
He further stated that the proximal symptoms at the left 
lower extremity also probably did not relate to the calf 
wound.

On VA neurology examination in March 1997, the veteran 
reported that he had experienced difficulty with pain in the 
left foot and charley horses in the left calf since the 
gunshot wound.  An examination revealed that there was a scar 
in the mesial aspect of the left gastrocnemius muscle.  There 
was tenderness over both tarsal tunnels, left greater than 
right.  Strength in the extensor hallucis was 5/5; tibialis 
anterior 5/5; gastrocnemius 5/5; posterior tibial 5/5; and 
quadriceps 5/5.  Based on the examination findings, the 
examiner concluded that it was medically unlikely that the 
veteran's tarsal tunnel syndrome was related to his gunshot 
wound in the left leg.  She added that it was medically 
likely that the veteran's left leg cramping was related to 
residuals from the gunshot wound.  There was no evidence of a 
tibial neuropathy related to the gunshot wound.  She opined 
that the veteran's left leg gunshot wound had not been 
occupationally disabling.

The record demonstrates that there is tenderness of the left 
calf scar.  In this regard, it is significant to note that 
following the VA examination in March 1997, the examiner 
concluded that the cramping the veteran reportedly 
experienced in his left leg was due to the gunshot wound.  
The examination revealed that strength was equal, and that 
most of the veteran's symptoms were related to tarsal tunnel 
syndrome, which is not related to the gunshot wound.  The 
Board notes that the veteran is in receipt of the maximum 
schedular evaluation that may be assigned for scars without 
associated functional impairment.  The evidence in support of 
the veteran's claim consists primarily of his statements 
regarding the severity of his disability.  The Board 
concludes that the medical findings on examination are of 
greater probative value and fail to support the veteran's 
claim that a higher rating is warranted for residuals of a 
gunshot wound of the left calf.  The preponderance of the 
evidence throughout the rating period is against the claim 
for an increased rating.  As such, staged ratings are not 
warranted.

C.  Extraschedular rating

The evidence does not show that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  The evidence fails to show that his service-
connected gunshot wounds of the right scapular area and left 
calf have produced marked interference with employment.  The 
record does not demonstrate that he has required any recent 
hospitalization for these service-connected disabilities.  
Accordingly, an extraschedular evaluation is not warranted.  

	III.  An Effective Date for an Award of a Total Rating 
Based on Individual Unemployability Due to Service-connected 
Disability 

The veteran asserts that an earlier effective date is 
warranted for the award of a total rating based on individual 
unemployability due to service-connected disability.  He 
claims that he has not worked since the 1980's.  He argues 
that he is as disabled now as he was in 1992, when he filed 
his claim for an increased rating.

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date, otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The veteran submitted a claim for an increased rating for his 
service-connected disabilities in April 1992.

The veteran submitted VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, on May 
18, 2000.  

In a rating decision dated in October 2001, the RO granted 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability, 
effective May 18, 2000.  As noted above, in order for the VA 
to award benefits, a claim must be filed.  While this can be 
an informal claim, the fact remains that the filing of a 
claim is a prerequisite to receiving benefits.  The veteran 
has alleged that the severity of his condition has not 
changed for many years and that, therefore, an earlier 
effective date is appropriate.  It cannot be denied that a 
formal claim for a total rating based on individual 
unemployability due to service-connected disability was not 
submitted until May 18, 2000.  There is nothing in the record 
that could qualify as an informal claim.  The Board notes 
that the veteran's statement in 1992 made no reference to a 
claim for a total rating.  The Board concludes, therefore, 
that the earliest date of receipt of a claim for a total 
rating is May 18, 2000.  

A claim for a total disability rating for compensation 
purposes based on individual unemployability is a claim for 
increase.  Norris v. West, 12 Vet. App. 413 (1999).  Pursuant 
to 38 C.F.R. § 3.400(o)(2), the effective date of this award 
of increased disability compensation may be at any time up to 
one year prior to receipt of the increased disability 
compensation claim, if it is factually ascertainable that an 
increase in disability had occurred.  The VA has 
acknowledged, by its currently assigned effective date for 
the total rating based on individual unemployability, that 
the date entitlement arose was not later than the date of 
receipt of the claim.  The record contains no clinical 
evidence which demonstrates that the veteran's disability 
status was different at any time within the one year period 
prior to receipt of the claim, as it was on the date of the 
claim.  As such, with resolution of doubt in the veteran's 
favor, the evidence supports a finding that an earlier 
effective date of May 18, 1999 is warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right upper extremity disability, 
other than a right arm scar or scar residual of a gunshot 
wound of the right scapular area, is denied.

Service connection for residuals of exposure to ionizing 
radiation, to include nasal skin cancer, is denied.

An increased rating for residuals of s shell fragment wound 
of the right scapular area is denied.

An increased initial rating for residuals of a gunshot wound 
of the left calf is denied.

An earlier effective date for an award of a total rating 
based on individual unemployability due to service-connected 
disability, of May 18, 1999, is granted, subject to 
applicable law governing the payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

